* Headnotes 1. Municipal Corporations, 28 Cyc., p. 243; 2. Municipal Corporations, 28 Cyc., p. 243; 3. Municipal Corporations, 28 Cyc., p. 246; 4 Municipal Corporations, 28 Cyc., p. 1575.
On September 11, 1923, the mayor and board of aldermen of the city of Natchez, appellees here, desiring to amend its charter to the end that bonds might be issued for the purpose of purchasing a ferryboat and equipment in order to operate a ferryboat across the Mississippi river from Natchez, Miss., to Vidalia, La., passed the proposed amendment, though not setting out the proposed amendment in hœc verba, and the only reference to which on the minutes of the mayor and the board of aldermen is in these words:
"In the matter of the ferry service across the Mississippi river, between the city of Natchez and town of Vidalia: Alderman De Marco, seconded by Alderman Wiggins, introduced a proposed amendment to the charter of the city of Natchez. This proposed amendment was, after some discussion, offered for passage as an ordinance. It was thereupon read, read the second time by its title, and then read to the members present. The proposed amendment was then signed by the mayor and attested by the city clerk, and the clerk was directed to hand the amendment to be printed for publication once each week for three consecutive weeks in the Daily Democrat." *Page 196 
It is unnecessary to set out the charter amendment in full. It is sufficient to say that it undertook to authorize the city to purchase ferry equipment and landing places in Natchez, Miss., and Vidalia, La., and to issue bonds therefor, and we shall only quote section 6 of said amendment because it is vital to a decision of this cause. Section 6 reads as follows:
"Be it further ordained, that this amendment to the charter of the city of Natchez shall be published for three consecutive weeks in the newspaper constituting the official organ of said city and that after it shall have been so published, approved by the governor, and recorded in the office of the secretary of state and recorded upon the minutes of the mayor and board ofaldermen of the city of Natchez it shall go into effect as an amendment to the charter of the city of Natchez, and have the force and effect of law. Ordained this the 11th day of September, 1923." (Italics ours.)
After this action of the mayor and board of aldermen, the proposed charter amendment was in turn passed upon by the attorney-general and governor, after publication in a newspaper, and returned to the clerk of the city of Natchez, who on October 26, 1923, recorded the proposed charter amendment in theordinance book.
Thereafter the city of Natchez, under its ordinances and under the charter as amended, proceeded to have an election held to authorize the issuance of seventy-five thousand dollars of bonds of the city of Natchez for the above-named ferryboat purposes, and the election was held, resulting in an overwhelming majority favoring the proposed bond issue.
It was contended by the city that there existed under its original charter the power to build a ferryboat and to provide for equipping same under the general grant of authority, to-wit: "To lease and regulate all ferries within the limits of the city of Natchez and to receive the rents therefrom for a period not exceeding ten years." *Page 197 
The amendment to the charter was not recorded on the minutes of the mayor and board of aldermen of the city of Natchez until May 14, 1924, on which day the board submitted the transcript of the record of the bond issue complete to the state bond attorney for his approval. Having secured the approval of the bond attorney, the necessary steps were taken to have the chancery court validate the bonds. On the day fixed for the hearing, McClure and others filed their objections, which were overruled by the court, and the bonds were validated. From the decree of the court validating the bond issue, appeal was prosecuted to this court by McClure and others.
The objections urged by those opposed to the bond issue were as follows: (1) That the proposed ordinance amending the charter should have been set out on the minutes of the board of mayor and aldermen before its submission to the governor and attorney-general for approval; (2) that the amendment to the charter itself provided, by section 6 thereof, that, after its recordation in the office of the secretary of state and recordation upon the minutes of the board of mayor and aldermen, it shall go into effect as an amendment to the charter, etc., and have the force and effect of law; that, the city having failed to enter the proposed amendment to the charter on the minutes of the mayor and board of aldermen, the subsequent proceedings in the issuance of the seventy-five thousand dollars of bonds were void; (3) that no power to issue bonds was granted to the city of Natchez for ferryboat purposes under its original charter; (4) that the city of Natchez could not amend its charter so as to issue bonds for the purpose of purchasing ferryboats, landings, and equipment, because the legislature, by chapter 147, Laws of 1914, made applicable to all municipalities section 3415, Code of 1906, as to the purposes for which bonds could be issued by municipalities, and therefore that the city of Natchez could not amend its charter so as to issue bonds for purposes not named in the general law; the purchase of ferryboats and the operation of *Page 198 
same not being so granted under the Laws of 1914, chapter 147.
Upon this question of the amendment of the charter it seems to be clearly settled that this court has held that before presentation to the Governor it is necessary for the mayor and board of aldermen to set out on its minutes in hœc verba the proposed amendment, and that proceedings under such an amendment, not so entered on the minutes, although approved by the governor and attorney-general and recorded in the office of the secretary of state, do not bind those affected thereby. Sick v. City ofBay St. Louis, 113 Miss. 175, 74 So. 272; Williams v. City ofVicksburg, 116 Miss. 79, 76 So. 838. These cases clearly apply, but the point made that the amendment to the charter itself provided that it should go into effect upon its recordation upon the minutes of the mayor and board of aldermen sets the question at rest that the amendment was not complied with until after all the proceedings in this bond issue had been taken, even including the last requisite order.
We cannot approve a bond issue based upon a charter amendment which had not been entered prior to the proceedings incident to the bond issue; nor can we approve that theory that a retroactive effect can be given so as to make this bond issue valid by the order entered on May 14, 1924, after the bonds had been ordered issued. The charter is organic and fundamental. The mayor and board of aldermen cannot prepare any ordinance or resolution in writing except as a unit, and can only speak in the matter of amending the charter by what is shown on its records, to-wit, the minutes of the mayor and board of aldermen. For the reason that the proposed amendment was not entered in writing upon the minutes of the mayor and board of aldermen before the necessary steps towards the issuance of the bonds was adopted, which bond issue depended upon said amendment, we think that the subsequent proceedings based thereon were void.
But it is contended that the language of the original charter, authorizing the city of Natchez to lease and regulate *Page 199 
all ferries within its limits, implies the power to own and further implies the power to issue bonds to raise the money to purchase and to operate a ferry. We do not pass upon the question of whether this section authorizes the city of Natchez to own and operate a ferryboat line, but, conceding that this power existed, we cannot approve the suggestion that there is implied power to issue bonds, unless the grant of power to do so is in express terms.
In City of Hazlehurst v. Mayes, 96 Miss. 656, 51 So. 890, speaking of implied powers to issue bonds, where the city of Hazlehurst desired to issue bonds with which to acquire a park, there being no question of the right of the city to own a park, this court said:
"It is an elementary principle of law that as such it has no powers except those delegated to it by the state. It is equally well established that its powers are to be construed most strongly against a right claimed by it and not clearly given by the statutes. The officers of a municipality are not the agents of the people. They are merely officers elected to perform certain municipal or local governmental duties defined by the statutes of the state. These duties cannot be extended by mere implication to grave and important acts not authorized by law. Nothing but legislative grant can do this. When there is any doubt as to whether or not a municipality has the power to do or not to do a certain thing, this doubt must be resolved against its charter powers, unless it is plainly manifest that the power is conferred on the municipality to act."
So in the instant case it is clear that no power to issue bonds is expressed in the original charter, and we are therefore compelled to hold that neither by the charter nor by the proposed amendment thereto, as detailed supra, was the power given to the city of Natchez to issue bonds for ferryboat purposes.
It is further contended, by the objectors to this bond issue, that the city of Natchez, by virtue of the Laws of 1914, chapter 147, and the amendments thereto, is limited *Page 200 
in the matter of issuing bonds to the powers conferred by the legislature under said law, and that it may not amend its charter in conflict therewith. This raises a very serious and grave question, which, in view of the opinion expressed above, we do not deem necessary to decide at this time, having already held that the bond issue involved herein is void.
The decree of the court below validating the bond issue is reversed, and judgment here for appellant.
Reversed.